                   IN THE UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF PENNSYLVANIA


DEBORAH LAUFER,
                                                        Case No.: 2:20-cv-01469-RJC
                Plaintiffs,
v.

MILLENIUM HOTELS INC.,
          Defendant.
____________________________________


                                 Tristan W. Gillespie Timesheet

9/30/20
Review initial pre-suit investigation report and screenshots                    0.5
Research name and address of corporate owner of subject hotel.                  1.6
Research whether Defendant had any prior ADA lawsuits filed against them.       0.3
Draft and file Summons and Complaint.                                           2.9

10/02/2020
Review 12(b) Order and scheduling notice                                        0.5

10/19/2020
Receive and file Affidavit of Service                                           0.4

10/21/2020
Review/analyze motion to consolidate                                            0.9

10/22/2020
Review/ analyze this Court’s Order re motion to consolidate                     0.4

11/4/2020
Draft and file response to motion to consolidate                                1.9

11/5/2020
Review/analyze reply re motion to consolidate                                   0.7

11/6/2020
Draft and file motion for default.                                              0.7
11/9/2020
Review this court’s order re motion for default, correct and re-file same.   0.3

11/12/2020
Draft and file motion for default judgment.                                  2.7

11/19/2020
Review/analyze this court’s order re default hearing.                        0.3
Send Order to defendant. Draft and file certificate of service re same.      0.7

11/23/2020
Draft and file motion for attorney fees                                      2.9
                                                                             ____
                                      Total TG Time                          20.0

Compensable TWG Time (20.0 hours multiply by $425.00/hr) = $8500.00
